DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/02/2022. 
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Instead, the Applicant respectfully submits that Suh teaches away from both the image data signal and the event data signals being read out simultaneously from the sensor. Indeed, Suh states:
In an embodiment, when the CMOS image sensor 1200 is operating to generate the frame-based image data, a path electrically connecting the photoelectric conversion device PSD and the DVS 1300 may be blocked, disconnected, or otherwise inaccessible to the DVS 1300. In contrast, when the CMOS image sensor 1200 is not operating to generate the frame-based image data, the photoelectric conversion device PSD and the DVS 1300 may be electrically connected.

Suh at col. 2, paragraph [0042]. Thus, Suh discloses that when the CMOS image sensor 1200 is operating to generate image data, a path electrically connecting the photoelectric conversion device PSD and the DVS 1300 may be blocked and that when the CMOS image sensor 1200 is not operating to generate the frame-based image data,
the photoelectric conversion device PSD and the DVS 1300 may be electrically connected. In other words, Suh discloses that when the CMOS image sensor 1200 is generating image data, the DVS 1300 is blocked or disconnected from reading out event data, and that when the CMOS image sensor 1200 is not operating to generate image data, the DVS is electrically connected to read out event data. Indeed, Suh teaches away from both image data signal and the event data signals being read out simultaneously from CMOS image sensor 1200.
Therefore, the Applicant respectfully submits that Suh fails to disclose, teach, or even fairly suggest each and every element expressly recited in independent claim 1 as presently amended, including at least that the image readout circuit and the event driven circuit are coupled to read out simultaneously both the image data signal and the event data signals from pixel array.”
Examiner’s Response: Examiner respectfully disagrees. While Suh does not teach the image readout circuit and the event driven circuit are coupled to read out simultaneously both the image data signal and the event data signals from pixel array, Suh does not state that image signals and event signals cannot be read out at the same time. Suh discloses a mode in which all pixels are used for image data and a mode in which all pixels are used for event detection. Suh merely states the connection between the photoelectric conversion device PSD and the DVS 1300 may be blocked when operating to generate the image data (frame-based image data). Suh is not relied on to teach the image readout circuit and the event driven circuit are coupled to read out simultaneously both the image data signal and the event data signals from pixel array. See rejection below.

Applicant’s arguments with respect to claims 1-10,22-23, 25-33 and 45-46 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 09/02/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.

Claim Objections
Claims 1 and 25 objected to because of the following informalities:
In claim 1, line 16, change “…the event data signals from pixel array” to “…the event data signals from the pixel array”.
In claim 25, line 20, change “…the event data signals from pixel array” to “…the event data signals from the pixel array”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2021/0185264 A1) in view of Suh et al. (US 2020/0084403 A1).

	Regarding claim 1, Wong et al. (hereafter referred as Wong) teaches an optical sensor (Wong, Figs. 3 and 5), comprising: 
a plurality of pixel cells arranged into rows and columns of a pixel array (Wong, Figs. 3 and 5, pixels 310), wherein each of the pixel cells comprises: 
a photodiode configured to photogenerate charge in response to incident light (Wong, Fig. 6A, photoelectric conversion element 333, Paragraphs 0055 and 0071); and 
a source follower transistor configured to generate an image data signal in response to the charge photogenerated from the plurality of photodiodes (Wong, Fig. 6A, amplification transistor 322, Paragraph 0077); 
an image readout circuit coupled to the plurality of pixel cells to read out the image data signal generated from the source follower transistor of at least a first one of the plurality of pixel cells (Wong, Fig. 3, column ADC 220, Paragraph 0060-0061) of a first row of the pixel array (Wong, Fig. 5, Paragraphs 0065 and 0069-0070, Image signals may be read form a first row); and 
an event driven circuit coupled to the plurality of pixel cells to read out event data signals generated in response to the charge photogenerated from the plurality of photodiodes (Wong, Fig. 6A, address event detection unit 400, Paragraph 0071) of a second row of the plurality of pixel cells of the pixel array (Wong, Fig. 5, Paragraphs 0065 and 0069-0070, Event signals may be read from a second row.), 
wherein the image readout circuit and the event driven circuit are coupled to read out simultaneously both the image data signal and the event data signals from pixel array (Wong, Fig. 5, Paragraphs 0065 and 0069-0070).
However, Wong does not teach each of the pixel cells comprises a plurality of photodiodes. 
In reference to Suh, Suh teaches wherein each of the pixel cells comprises: a plurality of photodiodes configured to photogenerate charge in response to incident light (Suh, Fig. 17, photoelectric conversion devices PSD1-PSD4, Paragraphs 0055 and 0116).
These arts are analogous since they are both related to image sensors sensing image and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Wong with the teaching of using a plurality of photodiodes in a pixel as seen in Suh to allow the pixels to adjust sensitivity be controlling the connected photodiodes (Suh, Paragraph 0125).

Regarding claim 2, the combination of Wong and Suh teaches the optical sensor of claim 1 (see claim 1 analysis), wherein the columns of the pixel array include a first column of pixel cells, 
wherein the first column of pixel cells includes said at least the first one of the plurality of pixel cells of the first row of the pixel array from which the image data signal is read out by the image readout circuit (Wong, Fig. 5, Paragraphs 0065 and 0069-0070), and 
wherein the first column of pixel cells further includes one of the plurality of pixel cells of the second row of the pixel array from which the event data signals are read out simultaneously by the event driven circuit (Wong, Fig. 5, Paragraphs 0065 and 0069-0070, A column may contain pixels that output image signals and event signals on a first and second row.).

Regarding claim 3, the combination of Wong and Suh teaches the optical sensor of claim 2 (see claim 2 analysis),wherein the second row of the pixel array from which the event data signals are read out simultaneously by the event driven circuit is one of a plurality of rows of the pixel array from which the event data signals are read out simultaneously by the event driven circuit (Wong, Fig. 5, Paragraphs 0065 and 0069-0070).

Regarding claim 4, the combination of Wong and Suh teaches the optical sensor of claim 3 (see claim 3 analysis), wherein the plurality of rows of the pixel array from which the event driven circuit is coupled to read out event data signals simultaneously includes eight pixel cells (Wong, Figs. 5B-5F, Paragraphs 0066-0070, Each example in Figures 5B-5F includes at least eight pixel cells which read out event data simultaneously in the rows on the pixel array.).

Regarding claim 6, the combination of Wong and Suh teaches the optical sensor of claim 1 (see claim 1 analysis), wherein each of the pixel cells further comprises: 
a plurality of transfer transistors coupled to the plurality of photodiodes (Suh, Fig. 17, Transfer transistors TG1-TG4, Paragraph 0116); 
a floating diffusion coupled to the plurality of transfer transistors, wherein the source follower transistor is configured to generate the image data signal in response to the charge transferred from the plurality of photodiodes to the floating diffusion through the plurality of transfer transistors (Wong, Fig. 6A, FD 324, Paragraph 0076-0077, (Suh, Fig. 17, Floating Diffusion FD, Paragraph 0058 and 0117); 
a reset transistor coupled to the floating diffusion (Wong, Fig. 6A, reset transistor 321, Paragraph 0077, Suh, Fig. 17, reset transistor RT, Paragraph 0058); and 
a row select transistor coupled between the source follower transistor and the image readout circuit, wherein the readout circuit is configured to read out the image data signal generated from the source follower transistor through the row select transistor (Wong, Fig. 6A, selection transistor 323, Paragraph 0077, Suh, Fig. 17, select transistor ST, Paragraph 0060).

Claims 1-4 and 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1).

Regarding claim 1, Suh teaches an optical sensor (Suh, Figs. 2 and 16-17), comprising: 
a plurality of pixel cells arranged into rows and columns of a pixel array (Suh, Fig. 2, CIS Pixel Array 1210, Paragraph 0045), wherein each of the pixel cells comprises: 
a plurality of photodiodes configured to photogenerate charge in response to incident light (Suh, Fig. 17, photoelectric conversion devices PSD1-PSD4, Paragraphs 0055 and 0116); and 
a source follower transistor configured to generate an image data signal in response to the charge photogenerated from the plurality of photodiodes (Suh, Fig. 17, drive transistor DT, Paragraphs 0059 and 0122); 
an image readout circuit coupled to the plurality of pixel cells to read out the image data signal generated from the source follower transistor of at least a first one of the plurality of pixel cells of a first row of the pixel array (Suh, Fig. 2, a correlated-double sampler (CDS) 1230, an analog-to-digital converter (ADC) 1240, Paragraphs 0048-0049 and 0059, Figs. 16-17, The pixel is connected to the image readout circuit through VOUT (CL1).); and 
an event driven circuit coupled to the plurality of pixel cells to read out the event data signals generated in response to the charge photogenerated from the plurality of photodiodes of a second row of the plurality of pixel cells of the pixel array (Suh, Figs. 6 and 17, Paragraph 0074-0076).
However, Suh does not teach wherein the image readout circuit and the event driven circuit are coupled to read out simultaneously both the image data signal and the event data signals from pixel array.
In reference to Wong, Wong teaches wherein an image readout circuit (Wong, Fig. 3, column ADC 220, Paragraph 0060-0061) and an event driven circuit (Wong, Fig. 6, address event detection unit 400, Paragraph 0071) are coupled to read out simultaneously both the image data signal and the event data signals from pixel array (Wong, Fig. 5, Paragraphs 0065 and 0069-0070).
These arts are analogous since they are both related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Suh with the teaching of reading image signals and event signals simultaneously to allow the device to capture images from certain areas of the image sensor while continuously detecting events.

Regarding claim 2, the combination of Suh and Wong teaches the optical sensor of claim 1 (see claim 1 analysis), wherein the columns of the pixel array include a first column of pixel cells, 
wherein the first column of pixel cells includes said at least the first one of the plurality of pixel cells of the first row of the pixel array from which the image data signal is read out by the image readout circuit (Suh, Figs. 2 and 16-17, All pixels in a column are connected to the image readout circuit. Wong, Fig. 5, Paragraphs 0065 and 0069-0070), and 
wherein the first column of pixel cells further includes one of the plurality of pixel cells of the second row of the pixel array from which the event data signals are read out simultaneously by the event driven circuit (Suh, Figs. 2 and 16-17, All pixels in a column are connected to the event driven circuit. Wong, Fig. 5, Paragraphs 0065 and 0069-0070, A column may contain pixels that output image signals and event signals on a first and second row.).

Regarding claim 3, the combination of Suh and Wong teaches the optical sensor of claim 2 (see claim 2 analysis), wherein the second row of the pixel array from which the event data signals are read out simultaneously by the event driven circuit is one of a plurality of rows of the pixel array from which the event data signals are read out simultaneously by the event driven circuit (Wong, Fig. 5, Paragraphs 0065 and 0069-0070).

Regarding claim 4, the combination of Suh and Wong teaches the optical sensor of claim 3 (see claim 3 analysis), wherein the plurality of rows of the pixel array from which the event driven circuit is coupled to read out event data signals simultaneously includes eight pixel cells (Wong, Figs. 5B-5F, Paragraphs 0066-0070, Each example in Figures 5B-5F includes at least eight pixel cells which read out event data simultaneously in the rows on the pixel array.).

Regarding claim 6, the combination of Suh and Wong teaches the optical sensor of claim 1 (see claim 1 analysis), wherein each of the pixel cells (Suh, Fig. 17) further comprises: 
a plurality of transfer transistors coupled to the plurality of photodiodes (Suh, Fig. 17, Transfer transistors TG1-TG4, Paragraph 0116); 
a floating diffusion coupled to the plurality of transfer transistors, wherein the source follower transistor is configured to generate the image data signal in response to the charge transferred from the plurality of photodiodes to the floating diffusion through the plurality of transfer transistors (Suh, Fig. 17, Floating Diffusion FD, Paragraph 0058 and 0117); 
a reset transistor coupled to the floating diffusion (Suh, fig. 17, reset transistor RT, Paragraph 0058); and 
a row select transistor coupled between the source follower transistor and the image readout circuit, wherein the readout circuit is configured to read out the image data signal generated from the source follower transistor through the row select transistor (Suh, Fig. 17, select transistor ST, Paragraph 0060).

Regarding claim 7, the combination of Suh and Wong teaches the optical sensor of claim 6 (see claim 6 analysis), further comprising a mode select switch (Suh, Fig. 17, Switches SW1 and SW2) coupled between the reset transistor and a voltage supply (Suh, Fig. 17, power supply voltage VDD, Paragraphs 0090-0091 and 0123-0124), 
wherein the mode select switch configured to couple the reset transistor to the voltage supply in response to a mode select signal (Suh, Fig. 17, Paragraphs 0090-0091 and 0123-0124), and 
wherein the event driven circuit is coupled to the reset transistor to read out the event data signals through the reset transistor (Suh, Fig. 17, Reset transistor RT, Paragraphs 0090-0091, 0099 and 0123-0124).

Claims 5, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Hagihara (US 2020/0221045 A1).

Regarding claim 5, the combination of Suh and Wong teaches the optical sensor of claim 1 (see claim 1 analysis), wherein the pixel array is included in a first die (Suh, Fig. 8, first substrate 1210, Paragraph 0083), wherein the event driven circuit is included in a second die (Suh, Fig. 8, second substrate 1310, Paragraph 0083), wherein the first die and the second die are stacked together to form a stacked complementary metal oxide semiconductor (CMOS) image sensor (CIS) (Suh, Fig. 8, Paragraphs 0081-0083).
However, the combination of Suh and Wong does not teach wherein the image readout circuit is included in a third die, nor wherein the first die and the second die, and the third die stacked together.
In reference to Hagihara, Hagihara teaches wherein the pixel array is included in a first die (Hagihara, Fig. 2, first substrate 11, Paragraph 0039-0040), a second die (Hagihara, Paragraph 0072, third substrate including memory), wherein the image readout circuit is included in a third die (Hagihara, Fig. 2, second substrate 12, Paragraph 0048-0049), and wherein the first die, third die, and the different die are stacked together to form a stacked complementary metal oxide semiconductor (CMOS) image sensor (CIS) (Hagihara, Figs. 1-2, Paragraphs 0004 and 0038).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh and Wong with the method of providing a separate die for the image readout circuit as seen in Hagihara to allow for less circuitry to be placed on the pixel array and therefore possibly to expand an area of a pixel region (Hagihara, Paragraph 0017), and provide for simplified connections between substrates (Hagihara, Paragraph 0072).

Regarding claim 25, Suh teaches a stacked complementary metal oxide semiconductor (CMOS) image sensor (CIS) system (Suh, Figs. 2, 8 and 16-17, Paragraphs 0081-0083), comprising: 
a first die (Suh, Fig. 8, first substrate 1210, Paragraph 0083) including a pixel array including a plurality of pixel cells arranged in rows and columns (Suh, Fig. 2, CIS Pixel Array 1210, Paragraph 0045), wherein each of the pixel cells comprises: 
a plurality of photodiodes configured to photogenerate charge in response to incident light (Suh, Fig. 17, photoelectric conversion devices PSD1-PSD4, Paragraphs 0055 and 0116); and 
a source follower transistor configured to generate an image data signal in response to the charge photogenerated from the plurality of photodiodes (Suh, Fig. 17, drive transistor DT, Paragraphs 0059 and 0122); 
a second die (Suh, Fig. 8, second substrate 1310, Paragraph 0083) stacked with the first die, wherein the second die comprises an event driven circuit coupled to the plurality of pixel cells to read out the event data signals generated in response to the charge photogenerated from the plurality of photodiodes of a second row of the plurality of pixel cells of the pixel array (Suh, Figs. 6 and 17, Paragraph 0074-0076); and 
an image readout circuit coupled to the plurality of pixel cells to read out the image data signal generated from the source follower transistor of at least a first one of the plurality of pixel cells of a first row of the pixel array (Suh, Fig. 2, a correlated-double sampler (CDS) 1230, an analog-to-digital converter (ADC) 1240, Paragraphs 0048-0049 and 0059, Figs. 16-17, The pixel is connected to the image readout circuit through VOUT (CL1).).
However, Suh does not teach a third die stacked with the first die and the second die, wherein the second die is disposed between the first die and the third die, wherein the third die comprises the image readout circuit nor; wherein the image readout circuit and the event driven circuit are coupled to read out simultaneously both the image data signal and the event data signals from pixel array.
In reference to Wong, Wong teaches wherein an image readout circuit (Wong, Fig. 3, column ADC 220, Paragraph 0060-0061) and an event driven circuit (Wong, Fig. 6, address event detection unit 400, Paragraph 0071) are coupled to read out simultaneously both the image data signal and the event data signals from pixel array (Wong, Fig. 5, Paragraphs 0065 and 0069-0070).
These arts are analogous since they are both related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Suh with the teaching of reading image signals and event signals simultaneously to allow the device to capture images from certain areas of the image sensor while continuously detecting events.
However, the combination of Suh and Wong does not teach a third die stacked with the first die and the second die, wherein the second die is disposed between the first die and the third die, wherein the third die comprises the image readout circuit
In reference to Hagihara, Hagihara teaches wherein the pixel array is included in a first die (Hagihara, Fig. 2, first substrate 11, Paragraph 0039-0040), a second die (Hagihara, Paragraph 0072, third substrate including memory), wherein the image readout circuit is included in a third die (Hagihara, Fig. 2, second substrate 12, Paragraph 0048-0049), and the third die stacked with the first die and the second die, wherein the second die is disposed between the first die and the third die (Hagihara, Paragraph 0072).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh and Wong with the method of providing a separate die for the image readout circuit as seen in Hagihara to allow for less circuitry to be placed on the pixel array and therefore possibly to expand an area of a pixel region (Hagihara, Paragraph 0017), and provide for simplified connections between substrates (Hagihara, Paragraph 0072).

Regarding claim 26, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 25 (see claim 25 analysis), wherein the columns of the pixel array include a first column of pixel cells, 
wherein the first column of pixel cells includes said at least the first one of the plurality of pixel cells of the first row of the pixel array from which the image data signal is read out by the image readout circuit (Suh, Figs. 2 and 16-17, All pixels in a column are connected to the image readout circuit. Wong, Fig. 5, Paragraphs 0065 and 0069-0070), and 
wherein the first column of pixel cells further includes one of the plurality of pixel cells of the second row of the pixel array from which the event data signals are read out simultaneously by the event driven circuit (Suh, Figs. 2 and 16-17, All pixels in a column are connected to the event driven circuit. Wong, Fig. 5, Paragraphs 0065 and 0069-0070, A column may contain pixels that output image signals and event signals on a first and second row.).

Regarding claim 27, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 26 (see claim 26 analysis), wherein the second row of the pixel array from which the event data signals are read out simultaneously by the event driven circuit is one of a plurality of rows of the pixel array from which the event data signals are read out simultaneously by the event driven circuit (Wong, Fig. 5, Paragraphs 0065 and 0069-0070).

Regarding claim 28, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 27 (see claim 27 analysis), wherein the plurality of rows of the pixel array from which the event driven circuit is coupled to read out event data signals simultaneously includes eight pixel cells (Wong, Figs. 5B-5F, Paragraphs 0066-0070, Each example in Figures 5B-5F includes at least eight pixel cells which read out event data simultaneously in the rows on the pixel array.).

Regarding claim 29, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 25 (see claim 25 analysis), wherein each of the pixel cells (Suh, Fig. 17) further comprises: 
a plurality of transfer transistors coupled to the plurality of photodiodes (Suh, Fig. 17, Transfer transistors TG1-TG4, Paragraph 0116); 
a floating diffusion coupled to the plurality of transfer transistors, wherein the source follower transistor is configured to generate the image data signal in response to the charge transferred from the plurality of photodiodes to the floating diffusion through the plurality of transfer transistors (Suh, Fig. 17, Floating Diffusion FD, Paragraph 0058 and 0117); 
a reset transistor coupled to the floating diffusion (Suh, fig. 17, reset transistor RT, Paragraph 0058); and 
a row select transistor coupled between the source follower transistor and the image readout circuit, wherein the readout circuit is configured to read out the image data signal generated from the source follower transistor through the row select transistor (Suh, Fig. 17, select transistor ST, Paragraph 0060).

Regarding claim 30, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 25 (see claim 25 analysis), further comprising a mode select switch disposed in the second die (Suh, Fig. 17, Switches SW1 and SW2) and coupled between the reset transistor and a voltage supply (Suh, Fig. 17, power supply voltage VDD, Paragraphs 0090-0091 and 0123-0124), 
wherein the mode select switch configured to couple the reset transistor to the voltage supply in response to a mode select signal (Suh, Fig. 17, Paragraphs 0090-0091 and 0123-0124), and 
wherein the event driven circuit is coupled to the reset transistor to read out the event data signals through the reset transistor (Suh, Fig. 17, Reset transistor RT, Paragraphs 0090-0091, 0099 and 0123-0124).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Mehta et al. (US 2021/0168314 A1).

Regarding claim 22, the combination of Suh and Wong teaches the optical sensor of claim 6 (see claim 6 analysis) including a first die in which the pixel cells are disposed (Suh, Fig. 8, first substrate 1210, Paragraph 0083).
 However, the combination of Suh and Wong does not teach wherein the pixel cells are isolated from one another with a full deep trench isolation (DTI) structure surrounding each of the pixel cells.
In reference to Mehta et al. (hereafter referred as Mehta), Mehta teaches pixel cells are isolated from one another with a full deep trench isolation (DTI) structure surrounding each of the pixel cells (Mehta, Paragraphs 0008 and 0138-0139, Claims 16-18).
These arts are analogous since they are both related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh and Wong with the deep trench isolation structures as seen in Mehta to isolate pixel cells to suppress interference between the image and event detection functions (Mehta, Paragraphs 0003 and 0008).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Raynor et al. (US 2020/0350355 A1).

Regarding claim 23, the combination of Suh and Wong teaches the optical sensor of claim 6 (see claim 6 analysis) including a first die in which the pixel cells are disposed (Suh, Fig. 8, first substrate 1210, Paragraph 0083).
However, the combination of Suh and Wong does not teach wherein the reset transistor, the source follower transistor, and row select transistor are isolated from the plurality of photodiodes and the plurality of transfer transistors with a full deep trench isolation (DTI) structure disposed in the first die.
In reference to Raynor et al. (hereafter referred as Raynor), Raynor teaches wherein a reset transistor (Raynor, Fig. 9, reset transistor M21 or M22, Paragraph 0076), a source follower transistor (Raynor, Fig. 9, source follower transistors M11 or M12, Paragraph 0076), and row select transistor (Raynor, Fig. 9, Transistor M31 or M32, Paragraphs 0056-0057) are isolated from the plurality of photodiodes and the plurality of transfer transistors with a full deep trench isolation (DTI) structure (Raynor, Fig. 9, portions isolation trench 402, portions 404, 904 and 906, Paragraphs 0061, 0070, and 0083).
These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh and Wong with the deep trench isolation structures as seen in Raynor to provide additional isolation between the photodiodes further reducing the risk of cross-talk (Raynor, Paragraph 0081).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Zhu (US 2022/0021837 A1).

Regarding claim 8, the combination of Suh and Wong teaches the optical sensor of claim 7 (see claim 7 analysis), wherein the event driven circuit comprises: 
a converter circuit coupled to the reset transistor to convert a photocurrent of the event data signal to a voltage (Suh, Fig. 17, logarithmic amplifier LA and a feedback transistor FB, Paragraph 0071); and 
a comparator and handshake circuit to generate an event driven output signal in response to an output of the converter circuit (Suh, Fig. 6, differentiator 1316, comparator 1317 and readout circuit 1318, Paragraphs 0075-0076).
However, the combination of Suh and Wong does not teach a voltage buffer circuit coupled to the converter circuit to buffer an output of the converter circuit.
In reference to Zhu, Zhu teaches wherein an event driven circuit (Zhu, Figs. 4-5) comprises: 
a converter circuit coupled to the reset transistor to convert a photocurrent of the event data signal to a voltage (Zhu, Figs. 4-5, Current-Voltage Conversion Unit 410, Paragraph 0092);
a voltage buffer circuit coupled to the converter circuit to buffer an output of the converter circuit (Zhu, Figs. 4-5, Buffer 420, Paragraph 0093); and
a comparator and handshake circuit coupled to the voltage buffer circuit to generate an event driven output signal in response to an output of the voltage buffer circuit (Zhu, Figs. 4-5, differentiator circuit 430, comparator 440 and transfer unit 450, Paragraphs 0094-0096).
These arts are analogous since they are all related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh and Wong with the buffer circuit or the event driven circuit as seen in Zhu since a buffer can improve a drive force for driving a rear stage and can secure isolation of noise associated with a rear-stage switching operation (Zhu, Paragraph 0093).

Regarding claim 9, the combination of Suh, Wong and Zhu teaches the optical sensor of claim 8 (see claim 8 analysis). However, the combination of Suh, Wong and Zhu does not teach wherein the converter circuit comprises: a first transistor having a source coupled to the reset transistor, and a drain coupled to the voltage supply; a second transistor having a gate coupled to the source of the first transistor and the reset transistor, and a source coupled to ground; and a third transistor having a drain coupled to a gate of the first transistor and a first current source, and a source coupled to a drain of the second transistor.
In further reference to Wong, Wong teaches wherein a converter circuit (Wong, Fig. 6A, current-voltage conversion unit 410) comprises: 
a first transistor having a source coupled to a pixel signal, and a drain coupled to the voltage supply (Wong, Fig. 6A, Transistor 414, Paragraph 0087, The source is connected to the pixel signal through transistors 411.); 
a second transistor having a gate coupled to the source of the first transistor and pixel signal, and a source coupled to ground (Wong, Fig. 6A, Transistor 413, Paragraph 0087, The gate is connected to the source of the first transistor though transistor 411.); and 
a third transistor having a drain coupled to a gate of the first transistor and a first current source, and a source coupled to a drain of the second transistor (Wong, Fig. 6A, Transistor 412, Paragraph 0087).
These arts are analogous since they are all related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Suh, Wong and Zhu with the current-voltage conversion unit of Wong.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Suh, Wong and Zhu with the current-voltage conversion unit of Wong since it is a known configuration of a current-voltage conversion unit and would provide similar and expected results of converting the current to a voltage. Further, the source of the first transistor would be coupled to the reset transistor and the gate of the second transistor would be coupled to the reset transistor since the pixel signal is read through the reset transistor.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Zhu (US 2022/0021837 A1) in further view of Murao (US 2018/0176491 A1).

Regarding claim 10, the combination of Suh, Wong and Zhu teaches the optical sensor of claim 9 (see claim 9 analysis). However, the combination of Suh, Wong and Zhu does not teach wherein the voltage buffer circuit comprises a fourth transistor having a gate coupled to the drain of the third transistor and the gate of the first transistor, and a source coupled to a second current source.
In reference to Murao, a voltage buffer circuit (Murao, Fig. 6, buffer circuit 52) comprises a transistor having a gate coupled to an input, and a source coupled to a second current source (Murao, Fig. 6, amplification transistor MA1 and current source IS1, Paragraph 0060).
These arts are analogous since they are imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Suh, Wong and Zhu with the buffer circuit as seen in Murao.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination Suh, Wong and Zhu with the buffer circuit as seen in Murao since it is a known circuit configuration for a buffer circuit and would provide similar and expected results for buffering the signal. Further, the fourth transistor would have a gate coupled to the drain of the third transistor and the gate of the first transistor since the input to the buffer circuit is connected to the drain of the third transistor and the gate of the first transistor.


Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Hagihara (US 2020/0221045 A1) in view of Zhu (US 2022/0021837 A1).

Regarding claim 31, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 30 (see claim 30 analysis), wherein the event driven circuit comprises: 
a converter circuit coupled to the reset transistor to convert a photocurrent of the event data signal to a voltage (Suh, Fig. 17, logarithmic amplifier LA and a feedback transistor FB, Paragraph 0071); and 
a comparator and handshake circuit to generate an event driven output signal in response to an output of the converter circuit (Suh, Fig. 6, differentiator 1316, comparator 1317 and readout circuit 1318, Paragraphs 0075-0076).
However, the combination of Suh, Wong and Hagihara does not teach a voltage buffer circuit coupled to the converter circuit to buffer an output of the converter circuit.
In reference to Zhu, Zhu teaches wherein an event driven circuit (Zhu, Figs. 4-5) comprises: 
a converter circuit coupled to the reset transistor to convert a photocurrent of the event data signal to a voltage (Zhu, Figs. 4-5, Current-Voltage Conversion Unit 410, Paragraph 0092);
a voltage buffer circuit coupled to the converter circuit to buffer an output of the converter circuit (Zhu, Figs. 4-5, Buffer 420, Paragraph 0093); and
a comparator and handshake circuit coupled to the voltage buffer circuit to generate an event driven output signal in response to an output of the voltage buffer circuit (Zhu, Figs. 4-5, differentiator circuit 430, comparator 440 and transfer unit 450, Paragraphs 0094-0096).
These arts are analogous since they are both related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh, Wong and Hagihara with the buffer circuit or the event driven circuit as seen in Zhu since a buffer can improve a drive force for driving a rear stage and can secure isolation of noise associated with a rear-stage switching operation (Zhu, Paragraph 0093).

Regarding claim 32, the combination of Suh, Wong, Hagihara and Zhu teaches the stacked CIS system of claim 31 (see claim 31 analysis). However, the combination of Suh, Wong, Hagihara and Zhu does not teach wherein the converter circuit comprises: a first transistor having a source coupled to the reset transistor, and a drain coupled to the voltage supply; a second transistor having a gate coupled to the source of the first transistor and the reset transistor, and a source coupled to ground; and a third transistor having a drain coupled to a gate of the first transistor and a first current source, and a source coupled to a drain of the second transistor.
In further reference to Wong, Wong teaches wherein a converter circuit (Wong, Fig. 6A, current-voltage conversion unit 410) comprises: 
a first transistor having a source coupled to a pixel signal, and a drain coupled to the voltage supply (Wong, Fig. 6A, Transistor 414, Paragraph 0087, The source is connected to the pixel signal through transistors 411.); 
a second transistor having a gate coupled to the source of the first transistor and pixel signal, and a source coupled to ground (Wong, Fig. 6A, Transistor 413, Paragraph 0087, The gate is connected to the source of the first transistor though transistor 411.); and 
a third transistor having a drain coupled to a gate of the first transistor and a first current source, and a source coupled to a drain of the second transistor (Wong, Fig. 6A, Transistor 412, Paragraph 0087).
These arts are analogous since they are all related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Suh, Wong, Hagihara and Zhu with the current-voltage conversion unit of Wong.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Suh, Wong, Hagihara and Zhu with the current-voltage conversion unit of Wong since it is a known configuration of a current-voltage conversion unit and would provide similar and expected results of converting the current to a voltage. Further, the source of the first transistor would be coupled to the reset transistor and the gate of the second transistor would be coupled to the reset transistor since the pixel signal is read through the reset transistor.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Hagihara (US 2020/0221045 A1) in view of Zhu (US 2022/0021837 A1) in further view of Murao (US 2018/0176491 A1).

Regarding claim 33, the combination of Suh, Wong, Hagihara and Zhu teaches the stacked CIS system of claim 32 (see claim 32 analysis). However, the combination of Suh, Wong, Hagihara and Zhu does not teach wherein the voltage buffer circuit comprises a fourth transistor having a gate coupled to the drain of the third transistor and the gate of the first transistor, and a source coupled to a second current source.
In reference to Murao, a voltage buffer circuit (Murao, Fig. 6, buffer circuit 52) comprises a transistor having a gate coupled to an input, and a source coupled to a second current source (Murao, Fig. 6, amplification transistor MA1 and current source IS1, Paragraph 0060).
These arts are analogous since they are imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Suh, Wong, Hagihara and Zhu with the buffer circuit as seen in Murao.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Suh, Wong, Hagihara and Zhu with the buffer circuit as seen in Murao since it is a known circuit configuration for a buffer circuit and would provide similar and expected results for buffering the signal. Further, the fourth transistor would have a gate coupled to the drain of the third transistor and the gate of the first transistor since the input to the buffer circuit is connected to the drain of the third transistor and the gate of the first transistor.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Hagihara (US 2020/0221045 A1) in view of Mehta et al. (US 2021/0168314 A1).

Regarding claim 45, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 29 (see claim 29 analysis). However, the combination of Suh, Wong and Hagihara does not teach wherein the pixel cells are isolated from one another with a full deep trench isolation (DTI) structure surrounding each of the pixel cells in the first die.
In reference to Mehta et al. (hereafter referred as Mehta), Mehta teaches pixel cells are isolated from one another with a full deep trench isolation (DTI) structure surrounding each of the pixel cells (Mehta, Paragraphs 0008 and 0138-0139, Claims 16-18).
These arts are analogous since they are both related to image sensors capturing both image data and event data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh, Wong and Hagihara with the deep trench isolation structures as seen in Mehta to isolate pixel cells to suppress interference between the image and event detection functions (Mehta, Paragraphs 0003 and 0008).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2020/0084403 A1) in view of Wong et al. (US 2021/0185264 A1) in view of Hagihara (US 2020/0221045 A1) in view of Raynor et al. (US 2020/0350355 A1).

Regarding claim 46, the combination of Suh, Wong and Hagihara teaches the stacked CIS system of claim 29 (see claim 29 analysis), including a first die in which the pixel cells are disposed (Suh, Fig. 8, first substrate 1210, Paragraph 0083).
However, the combination of Suh, Wong and Hagihara does not teach wherein the reset transistor, the source follower transistor, and row select transistor are isolated from the plurality of photodiodes and the plurality of transfer transistors with a full deep trench isolation (DTI) structure disposed in the first die.
In reference to Raynor et al. (hereafter referred as Raynor), Raynor teaches wherein a reset transistor (Raynor, Fig. 9, reset transistor M21 or M22, Paragraph 0076), a source follower transistor (Raynor, Fig. 9, source follower transistors M11 or M12, Paragraph 0076), and row select transistor (Raynor, Fig. 9, Transistor M31 or M32, Paragraphs 0056-0057) are isolated from the plurality of photodiodes and the plurality of transfer transistors with a full deep trench isolation (DTI) structure (Raynor, Fig. 9, portions isolation trench 402, portions 404, 904 and 906, Paragraphs 0061, 0070, and 0083).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Suh, Wong and Hagihara with the deep trench isolation structures as seen in Raynor to provide additional isolation between the photodiodes further reducing the risk of cross-talk (Raynor, Paragraph 0081).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698    

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698